 



Exhibit 10(a)(xxvii)
Named Executive Officer Compensation

          Name   Effective 7/1/06
William R. Johnson
    1,050,000  
Chairman, President, and
Chief Executive Officer
       
 
       
Jeffrey P. Berger
    540,750  
Executive Vice President –
Global Foodservice and
CEO- Heinz North America
Foodservice
       
 
       
Michael D. Milone
    436,800  
Senior Vice President –
Heinz Australia, New
Zealand and Rest of World
       
 
       
David C. Moran
    551,250  
Executive Vice President &
Chief Executive Officer of
Heinz North America
Consumer Products
       
 
       
C. Scott O’Hara
    525,000  
Executive Vice President –
President and Chief
Executive Officer Heinz
Europe
       
 
       
Arthur B. Winkleblack
    546,000  
Executive Vice President
and Chief Financial Officer
       

